Citation Nr: 0908012	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-03 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
compound fracture of the right leg. 

2.  Entitlement to service connection for a right ankle 
disorder. 

3.  Entitlement to service connection for a right knee 
disorder. 

4.  Entitlement to service connection for a lumbar spine 
disorder. 

5.  Entitlement to service connection for a left knee 
disorder including secondary to a right knee disorder.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served in the Massachusetts Army National Guard 
from March 1956 to October 1960 with six periods of active 
duty for training.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire. 

In a January 2006 substantive appeal, the Veteran requested a 
hearing before the Board sitting at the RO.  The Veteran 
failed to appear for the scheduled hearing on July 23, 2008.  
On August 4, 2008, the Board received the Veteran's timely 
written statement that he was unable to appear for the 
scheduled hearing because of illness.  He requested a new 
hearing before the Board sitting at the RO.  As good cause 
was shown, the Board remanded the appeal in August 2008 to 
reschedule a hearing.  The Veteran failed to report for a 
hearing in January 2009 with no good cause shown.  Therefore, 
the request for a hearing is considered withdrawn.  38 C.F.R. 
§ 20.702 (d) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

In November 2008, the RO received documents from the National 
Personnel Records Center that contained an October 1957 
Massachusetts National Guard Line of Duty/Misconduct 
Investigation of an August 2, 1957 automobile accident in 
which the Veteran sustained a fracture of his right ankle and 
scalp contusions.  The Commanding Officer determined that the 
accident was in the line of duty.  Personnel records showed 
that the Veteran was performing a period of active duty for 
training at the time of the accident and injury.  The 
investigation report included medical records of treatment at 
Cape Cod Hospital in Hyannis, Massachusetts on August 2, 
1957.  

As the claims must be remanded for additional development, 
the RO will have an opportunity to review the evidence in the 
first instance.  See 38 C.F.R. § 20.1304.

When the Veteran filed his claim for service connection, he 
reported that he was disabled and on Social Security.  It 
does not appear, however, that the administrative decision 
and the records upon which SSA relied in reaching its 
decision have been associated with the veteran's claims file. 
The Court has held that VA's duty to assist encompasses 
obtaining medical records that supported an SSA award of 
disability benefits as they may contain information relevant 
to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 
(1992).  Those records should be requested, and associated 
with the veteran's claims file.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim. 38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the 
third factor above, the Court has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service. The 
types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are 
not limited to, medical evidence that suggests a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the evidence contains evidence of a motor vehicle accident 
(MVA) in service resulting in injuries and as the RO received 
a statement from D. Howard, M.D., which indicated that the 
Veteran has disability of the right lower extremity, 
including osteoarthritis, and possibly the spine as a result 
of the MVA, a VA examination should be conducted.  Medical 
records from Dr. Howard dated in June 2004 indicated that 
there were degenerative changes in the ankle joint with a 
previous old fibular fracture above the syndesmosis while 
other records noted diffuse arthritis with multisystem 
involvement.  The examiner should assess the etiology of all 
right lower extremity and lumbar spine conditions found and 
opine as to whether they are related to the MVA in service.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain from the Social 
Security Administration the records 
pertinent to the appellant's award of 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim. Any updated case 
reviews that have been performed since 
benefits were originally granted, and any 
underlying medical records generated as a 
result of those reviews, should be 
obtained as well.

2.  Arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any left knee and right tibia, fibia, 
knee, ankle, foot and lumbar spine 
disorders found.  The claims folder 
should be made available to and reviewed 
by the examiner. All indicated studies, 
including x-rays, should be performed, 
and all findings should be reported in 
detail. The examiner should opine as to 
whether it is less likely than not (less 
than a 50 percent probability), at least 
as likely as not (a 50 percent or greater 
probability), or more likely than not 
(greater than 50 percent probability) 
that any current disability of the right 
fibia, tibia, knee, ankle, foot and the 
lumbar spine is related to the MVA in 
service.  The examiner should also opine 
as to the etiology of any disability 
found pertaining to the left knee and 
particularly whether it is at least as 
likely as not caused or aggravated by the 
right knee disability.  The rationale for 
all opinions expressed should be provided 
in a legible report.

3.  Then, after taking any other 
development action deemed warranted, 
readjudicate the claims.  If any decision 
remains adverse to the Veteran, provide 
the Veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




